Error in Ejectment. —
If several persons be heirs, and one of them a feme covert at the time when the adverse possession commences, and so continues until the time of bringing the action by the plaintiff, her disability will not prevent the bar as to the others under no disabilities. For each tenant in common as heirs, by our Act of Assembly, may sue for his own share, notwithstanding the feme
may not be joined He can not therefore claim to be excused for not suing, because of any impossibility he was under of suing in time.
Judgment accordingly.